DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-7 and 27Chang et al. (US 2015/0303299) in view of Kim et al. (US 2016/0047059).
Regarding claim 1, Chang et al. teach a method of manufacturing a semiconductor device (semiconductor device; Abstract), the method comprising: forming a first fin (the center 102 column; Fig. 1B, [0020]) over a substrate (101; Fig. 1B, [0021]), wherein the first fin (the center 102 column) comprises a top surface parallel with the substrate (101; Fig. 1B), wherein a hard mask (an option in [0020]) is present over the first fin (the center 102 column; [0020]) when the forming the first fin (the center 102 column) is completed ([0020]); forming a first transition metal dichalcogenide material (a portion of 204; ; Fig. 2B, [0025]); and forming a first gate dielectric (306; Fig. 3B, [0031]) located over the top surface (the top surface of the center 102 column) and adjacent to the first transition metal dichalcogenide material (a portion of 204 at the left sidewall of the center 102 column).
Chang et al. do not teach forming a first transition metal dichalcogenide material using at least a portion of a first sidewall of the first fin as a precursor material.
In the same field of endeavor of semiconductor manufacturing, Kim et al. teach forming a first transition metal dichalcogenide material (MX2, where M can be a transition metal element and X is a chalcogen element; [0018, 0078]) using at least a portion of a first sidewall (a film of transition metal deposited on the substrate, i.e. a sidewall of the substrate; [0088]) as a precursor material (a material for making MX2; [0090-0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Chang et al. and Kim et al. and to use the transition metal dichalcogenide material made by the process as taught by Kim et al., because the transition metal dichalcogenide material made by the process as taught by Kim et al. has a high growth speed and high flexibility and mobility as taught by Kim et al. ([0166]). 
2; [0090-0101]) and Kim et al. teach the substrate (102; Fig. 2B, [0020]) has a fin (the center 102 column; Fig. 2B).
Regarding claim 2, Chang et al. teach the method of claim 1, wherein the forming the first fin (the center 102 column) further comprises forming a non-transition metal dichalcogenide material (dielectric layer 102; Fig. 1B, [0020]).
Regarding claim 3, Chang et al. teach the method of claim 2, further comprising forming a second transition metal dichalcogenide material (a portion of 204; ; Fig. 2B, [0025]) along a second sidewall of the first fin (the right sidewall of the center 102 column).
Regarding claim 5, Chang et al. teach the method of claim 1, further comprising forming a second fin (the right 102 column; Fig. 1B) adjacent to the first fin (the center 102 column), wherein the forming the first gate dielectric (306) forms the first gate dielectric (306) to extend over the second fin (the right 102 column; Fig. 3B).
Regarding claim 6, Chang et al. teach the method of claim 5, further comprising forming a second gate dielectric (306; Fig. 3B, [0031]) extending over the first fin (the center 102 column) and the second fin (the right 102 column; Fig. 1B).
Regarding claim 7
Regarding claim 27, Chang et al. teach the method of claim 1, wherein the first transition metal dichalcogenide material (a portion of 204 at the left sidewall of the center 102 column; Fig. 2B) comprises MoS2 ([0025]).
Claims 21-23, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0047059) and in view of Adam et al. (US 2013/0270638).
Regarding claim 21, Kim et al. teach a method of manufacturing a semiconductor device (CMOS-type structure; Fig. 1, [0117]), the method comprising: forming a transition metal dichalcogenide precursor material (first transition metal element; Fig. 1, [0119]) over a substrate (3; Fig. 1, [0119, 0133]); patterning a first fin (a pattern of 1; Fig. 1, [0119]) from the transition metal dichalcogenide precursor material (first transition metal element; [0119]), wherein the first fin (a pattern of 1) comprises a top surface (Fig. 1 shows the top surface of the pattern of 1, i.e. the top surface of 50 in Fig. 5, [0168]) parallel with the substrate (3/40, Fig. 5; [0168]); reacting the transition metal dichalcogenide precursor material (first transition metal element) with a second precursor (a chalcogen element or a chalcogen compound; [0121]) to form a first transition metal dichalcogenide material (MX2, where M can be a transition metal element and X is a chalcogen element; [0018, 0132]) located along a first sidewall of the fin (the left sidewall of the pattern of 1 in Fig. 1); 
Kim et al. do not teach in the CMOS-type structure, forming a hard mask over a transition metal dichalcogenide precursor material; patterning a first fin while the hard mask is present, forming a first gate dielectric located over the top surface and adjacent to the first transition metal dichalcogenide material.  
In the Example 1 of Kim et al., Kim et al. teach forming a first gate dielectric located (SiO2 nonconductor; [0163]) over the first transition metal dichalcogenide material (MoSe2 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of the CMOS-type structure and Example 1 and incorporate the first gate dielectric in the CMOS-type structure as taught by Example 1, because Kim et al. teach the CMOS-type structure having PMOS and NMOS transistors ([0119]) and Kim et al. also teaches in Example 1 that the first gate dielectric is the basic element of a transistor ([0163]). 
The combination of the CMOS-type structure and Example 1 of Kim et al. teaches a first gate dielectric located over the top surface because Example 1 teaches a first gate dielectric SiO2 nonconductor; [0163]) located over the transition metal dichalcogenide material (MoSe2 film; [0163]) and the CMOS-type structure teaches the top surface (the top surface of the pattern of 1) to be the top surface of the transition metal dichalcogenide material (MX2; [0119-0132]).
In the same field of endeavor of semiconductor manufacturing, Adam et al. teach forming a hard mask (108; Fig. 1, [0021]) over a fin material (104 and 106; Fig. 1, [0021]); patterning a first fin (206 and 212; Fig. 2, [0021]) while the hard mask (208; Fig. 2, [0021]) is present (Fig. 2, [0021]),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kim et al. and Adam et al., and to use the hard mask to form the first fin as taught by Adam et al., because the patterned hard mask is a typical tool to form the fin structure as taught by Adam et al. ([0021]). 
Regarding claim 22, Kim et al. teach the method of claim 21, wherein the forming the first fin (a pattern of 1; Fig. 1, [0119]) further comprises forming a non-transition metal dichalcogenide material (a transition metal element of a pattern of 1; Fig. 1, [0119]).
Regarding claim 23, Kim et al. teach the method of claim 22, further comprising forming a second transition metal dichalcogenide material (MX2, where M can be a transition metal element and X is a chalcogen element; [0018, 0132]) along a second sidewall of the first fin (the right sidewall of the pattern of 1 in Fig. 1).
Regarding claim 25, Kim et al. teach the method of claim 21, further comprising forming a second fin (a pattern of 2; Fig. 1, [0119]) adjacent to the first fin (a pattern of 1), wherein the forming the first gate dielectric (SiO2 nonconductor; [0163]) forms the first gate dielectric (SiO2 nonconductor) to extend over the second fin (a pattern of 2; implied in [0163] that each transistor can have the SiO2 nonconductor).
Regarding claim 26, Kim et al. teach the method of claim 25, further comprising the first fin (a pattern of 1) and the second fin (a pattern of 2).
Kim et al. do not teach forming a second gate dielectric extending over the first fin and the second fin.
Kim et al. discloses the claimed invention except for a second gate dielectric which is similar to the first gate dielectric. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second gate dielectric, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Allowable Subject Matter
Claims 8, 10, 11 and 14 are allowed.

Response to Arguments
Applicant's arguments with respect to claims 1 and 21 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kong et al. (US 2014/0245946) teach the synthesis and transfer of transition metal disulfide layers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/9/2021